DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of the Claims
Claims 1-3, 5, 9-11, 15-18 and 20-21 are pending in the application.  Claims 4, 6-8, 12-14 and 19 have been cancelled.
Amendments to claims 1, 16 and 20, filed on 2/4/2022, have been entered in the above-identified application.
	


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-3, 5, 9-11, 15-16, 18 and 20-21 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ono et al (JP2007-107123A, see the previously attached machine translations).

Regard claims 1-2 and 15, Ono teaches an elastic composite yarn that comprises a first elastic fiber and a second elastic fiber with different melting points, and a sheath of spun non-elastic yarns (hard yarns as claimed) (see Abstract).  Ono teaches that the first elastic fiber and the second elastic fiber may each be a polyurethane elastic fiber, a polyether ester elastic fiber and a polyamide system elastomer elastic fiber, wherein the first elastic fiber and the second elastic fiber may be the same type or a different type ([0015]-[0016]).  Ono teaches that examples of polyurethane elastic fibers include MOBIRON, ROIKA and Lycra types (spandex fibers as claimed) ([0016]).  Ono teaches that the spun non-elastic fibers may be made of fibers such as cotton, hemp, wool yarn, and silk, polyester, acrylics, nylon, rayon, polynosic, cuprammonium rayon, and RIYOSERU (hard yarns as claimed).

With regard to the claimed limitation “wherein the elastic core fiber I and the elastic core fiber II have the same chemical composition but different elastic properties and different moduli, as noted above, Ono teaches that the first elastic fiber and the second elastic fiber may be the same type or a different type, and that the first elastic fiber and a second elastic fiber have different melting points (Abstract and [0015]-[0016]).  The examiner notes that first and second elastic fibers with different melting points would have different elastic properties and moduli at particular temperatures (e.g. at or close to the melting points of either fiber).  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that first and second elastic fibers with different melting points would have different elastic properties and different moduli at least at temperatures at or close to the melting temperatures of the fibers (see [0015]-[0016]).

With regard to the claimed limitation regarding a second set of elastic fiber (elastic core fiber II being “separate from elastic core fiber I,” the examiner interprets “separate from” as meaning “individual,” meaning “existing as a distinct entity from.”  Ono’s Fig. 1 shows an example of a composite elastic yarn of the invention including a first polyurethane elastic fiber ‘1’ and a second polyurethane elastic fiber ‘2’ ([0045]-[0046] and Fig. 1).  The examiner notes that the elastic fibers ‘1’ and ‘2’ can be seen as being two distinct entities in Ono’s Figure 1.  In the alternative, the examiner notes that Ono teaches possible use of a heat treatment step to melt the first elastic fiber to fuse it to the second elastic fiber and the non-elastic fiber ([0028]-[0029]), but Ono does not require this heat treatment step (e.g., see claims 1-2).  The examiner also notes that, even in cases when the heat treatment step is applied, Ono teaches the heat treatment being applied after the elastic composite yarns (core spun yarns) have been formed into fabrics (see claim 7, [0025]-[0027], [0032] and [0042]).  Thus, the examiner notes that prior to heat treatment (prior to fusion of the fibers), the disclosed fabrics and core spun yarns would comprise an elastic core fiber II separate from an elastic core fiber I. 

With regard to the claimed limitation "wherein said core spun yarn exhibits stretch and recovery power which are higher than core spun yarn made from single core elastic filament with the same spandex content," the examiner notes that the claimed properties would be provided by the structure as claimed. In this regard, the examiner also notes that Ono does not require a heat treatment step. The examiner notes that the materials and structure of Ono discussed above are the same as or very similar to that disclosed by applicant. Thus, it is the position of the Office that the yarn of Ono would have the claimed property as the same compound necessarily has the same properties. In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials. Thus, absent an objective showing to the contrary, the examiner expects the yarn taught by Ono to have the claimed properties.

Regarding claims 3 and 5, Ono teaches examples wherein a first polyurethane elastic fiber and a second polyurethane elastic fiber have different draft ratios (see [0032], [0035], [0037] and [0040]).  Ono further teaches that examples of production of the covering yarn include use of first elastic fibers and second elastic fibers of 17-933 dtex polyurethane elastic fibers (see [0020]-[0021], [0035], [0037] and [0040]).  

In the event that these examples are in an embodiment different from the spun sheath embodiment of Ono, it would have been obvious to one having ordinary skill in the art prior to the invention to have used similar drafts and denier in a spun sheath embodiment in order to obtain elastic composite yarns and woven and knitted fabrics having a variety of desirable stretchability and slip-in properties, as taught by Ono (see Abstract, [0011] and Tables 1 and 2). 

Regarding claims 9-11, Ono remains similarly as applied above to claims 3 and 5, further teaching that covering of the elastic fibers with non-elastic fiber can be performed several times ([0019]-[0020]).

Regarding claims 16, 18 and 20-21, Ono teaches woven and knitted fabrics comprising the elastic composite yarn (see Abstract).


Claim Rejections - 35 USC § 103

Claims 9-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono et al (JP2007-107123A, see the previously attached machine translations), as applied above to claims 1, 9 and 16, in view of Liao (US PGPUB 2009/0191777). 

Regarding claims 9-11, Ono remains as applied above, teaching pre-covered elastic core yarns having denier overlapping with the claimed range.

In the event that Ono is found not to teach pre-covered elastic core yarns, such as a polyester and spandex air covered yarn, Liao is relied upon as applied below.

Liao teaches stretch fabrics which may comprise a weft yarn that includes a hard yarn and optionally an elastic yarn, including a composite elastic core yarn ([0048]).  Liao teaches that a composite yarn (used interchangeably with "composite elastic core yarn") can include various composite yarns, and Liao teaches wherein the composite covered elastic yarn is selected from the group consisting of core spun yarn, air covered yarn, single wrapped yarn double wrapped yarn, and combinations thereof (see [0044]-[0045], [0066]-[0067] and claim 7).

It would have been obvious to one having ordinary skill in the art prior to the invention to have modified the core yarns or composite yarns of Ono with a composite covered elastic yarn selected from the group consisting of core spun yarn, air covered yarn, single wrapped yam, double wrapped yarn, and combinations thereof, in order to protect the elastomeric fibers from abrasion during weaving processes and/or to obtain stretch woven fabrics that have no substantial grin-through, as taught by Liao (see [0044], [0046]-[0048], [0067] and [0081]).

Regarding claim 17, Liao teaches fabrics that may have an elongation from about 10% to about 45% in the warp or/and weft direction (see [0054]).

Response to Arguments

Applicant's arguments previously filed 2/4/2022 have been fully considered but they are not persuasive. 

Applicant disagrees with the Examiner's suggestion that recitation of "same chemical composition" in the instant claims can be "interpreted as being met by broad categories such as Lastol and spandex."  Specifically, Applicant contends that the skilled artisan would not interpret the phrase "same chemical composition" to include both Lastol and spandex. 

Regarding this contention, the examiner notes that the limitation “same chemical composition,” as interpreted in light of applicant's specification (e.g. [0043]), is interpreted as being met by broad categories such as Lastol (one category or chemical composition) and spandex (a second category or chemical composition).  Therefore, in the examiner’s view, the claimed limitation “same chemical composition” is met by Ono’s teaching of a first elastic fiber that is a polyurethane elastic fiber and a second elastic fiber that is a polyurethane elastic fiber (wherein the polyurethane elastic fibers have different melting points and would therefore also have different moduli as claimed).  For instance, Example 1 of Ono discloses as a first elastic fiber, a polyurethane elastic fiber (78dtex, melting point of 163 degrees C), and as a second elastic fiber, a polyurethane elastic fiber (78dtex, the melting point of 218 degrees C, MOBIRON P type thread).  In this example, it is the examiner’s position that the claimed limitation “same chemical composition” would be met by the first elastic fiber and the second elastic fiber both being polyurethane fibers.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                            /ELIZABETH C IMANI/Primary Examiner, Art Unit 1789